EXHIBIT 1

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 1 of 9 PagelD #: 4
@ = CORPORATE CREATIONS”

Registered Agent + Director * Incorporation

Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

 

Publix Super Markets, Inc. 07/12/2021

Merriann Metz General Counsel & Secretary
Publix Super Markets Inc.

3300 Publix Corporate Parkway

Lakeland FL 33811

SERVICE OF PROCESS NOTICE

ALL information should be verified by you.

Item: 2021-5826

The following is a courtesy summary of the enclosed document(s).

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Entity Served: Publix Super Markets, Inc.
2. Title of Action: Katherine |. Lanning vs. Publix Super Markets, Inc.
3. Document(s) Served: Civil Summons

Complaint

Cost Bond
4. Court/Agency: Putnam County Circuit Court
5. State Served: Tennessee
6. Case Number: 2021-CV-128
7. Case Type: Negligence/Personal Injury
8. Method of Service: Hand Delivered
9. Date Received: Thursday 07/08/2021
10. Date to Client: © Monday 07/12/2021
11. #Days When Answer Due: 30 CAUTION: Client is solely responsible tor verifying the accuracy of the estimated Answer Due

Answer Due Date: Saturday 08/07/2021 Date; To avoid missing a crucial deadline, we recommend immediately confirming in writing
with opposing counsel that the date of the service in their records matches the Date Received.
12. Sop Sender: A. Vester Parsley, Jr.
(Name, Clty, Stale, and Phone Number) Smithville, T™

(615) 597-5297
13. Shipped To Client By: Regular Mail and Email with PDF Link
14. Tracking Number:
15, Handled By: 431
16. Notes: None.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process iis valid and effective. [tis the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.

 

801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
www.CorporateCreations.com

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 2 of 9 PagelD #: 5

 
 

Putnam County

STATE OF TENNESSEE Case Number
CIRCUIT COURT CIVIL SUMMONS WD £128

pave Lol
Vs. PUBLIX SUPER MARKETS, INC.

 

 

 

KATHERI

 

 

 

 

 

 

Served One
Corporate Creativas Network tne. 205 Powell Place, Brentwood. Teanessee 37037-7522
Agent for Publix Super Markets, Tine. a: ee ———=

 

You are herety summoned te defend a civil actian led against you in Circuit Court, Putnam County, Tgmesses.
Your defense most be made within thirty ($0) days fram the state this simmons is served anya you, You are dirceted to file your defense with the
elets of the court and sera copy to the piainti(ls attarnes al the addeuss listed below Ifyou fail to defend this action by the below date, tidgment
by defiuit may be rendered aeains: vau for the relief saught tp the complaint,

cont Wf25]21 (huts user ee

Brandon J. Cos 111 West Main Street, Simitivillyy Tennessee 37166
(613) §97-§297

 

Attanmey for Plainult:

 

NOTICE OF PERSONAL PROPERTY EXEMPTION
LO THE DEFENDANTOS): Lennesses baw provides ten thousand dollar ($10,900) personal property exemption as well ds a homestead excrmptian
fram exeenhion or seizure to satisty ajudement. The amount of the homestead exemption depends upon your age and the other factors which are
fisted in TOA § 26-2-20E Ha susiganent should be entered against you in this action and you wish to ek property ds exempt, yeu must Gea
written list. under oath, of the ema you wish to claim as exempt with the clerk af'the court Phe list may by fled at any tio and may In: changed by
you therwatter as necessary: however, unless itis fled betore the Judgment becomes Mnal. if will not be effegtiee as lo any execugon or PAMUSH MSL
issued prior to the filing ofthe lat Certain tems are autamatically exempt by taw and da not need to be listed: these include ilems of nevessary

 

 

Wearing apparel (eludsing} loc your scland yaur family and (rurks or other receptacles necessary to contain such apparel furuly partes. the fimely
Nibley. and school heoks, Should any of these items be seized you would base the tight ta recover them, Wyou do not understind your exenipbon
hh or hos fe exeruise fh. you may wish fe seek the counsel ofa lawyer. Please sine fle aumber on list
Mail list to Jennifer Wilkerson | Clerk, Puan County

421 E, Spring Street, Suite LC49A, Cookeville, Tennessee 38501

 

CERETEICATION (IF APPLICABLE)
ti Clerk al County dye gertils this lo be a rug and cortess cop) 01

the ortginicl suammens issuest in Mis case

Date _
Cletk / Deputy Clery

 

OFFICER’S RETURN: Fiease execute this summons and make sour cetum within ninety (90) days of issuance as provided by las
y > ; ‘ S

| certify that [have served this summons togedher wath the couplaint as (Og how ss oe

 

Date . . fs a _ hee ep nen  m

Plesn Pea Officer Tle

 

 

 

 

 

 

Apgemey Address Sapiratute
RETURN ON SERVICE OF SUMMONS BY STALLS Thereby certy and revue thle . Esent postage
prepaid, by registered return rece: pt nisil ov certified return rcevipt nail, a certified copy ofthe sumtons and a copy of the cumplains in dre above
shy ted case, to the delendant On lreegived the return receipt which had been signed by
on Phe retura receipt is atiachest ta this angina! summons ta be filed by the Court Clerk
Daw — = = ea
Seti Pobue Deputy Clerk (Carina [spits '

 

Simature of Pnatay Platdi Avis €or Person Auduiad lo Sere [racen}

tNtach reture receipt on hack)

 

CLD ff cer eed assisniice or acconmmortunony becunse ata disctitia, please calidenitter Wilkerson dild Coordinator, ae (UXT) S2K-T SUK
Rov a ee

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 3 of 9 PagelD #: 6

 

 
IN THE CIRCUIT COURT FOR PUTNAM COUNTY, TENNESSEE

KATHERINE IL. LANNING,

VS.

Plaintiff,

Case No. 207 | -{ vel 28

JURY DEMAND

PUBLIX SUPER MARKETS, INC.,

Defendant.
MP NT

COMES NOW, your Plaintiff, KATHERINE I. LANNING, by and through counsel and

would show unto this Court as follows:

ta

6.

The plaintiff, Katherine I, Lanning, is a citizen and resident of DeKalb County,
Tennessee.

Defendant, Publix Super Markets, Ine. is a Florida Carporation, 3300 Publix Corporate
Parkway, Lakeland, Florida 33811-3311, and its agent for service of process is Corparate
Creation Network, Inc., 205 Powell Pl, Brentwood, Tennessee 37037-7522.

Defendant, Publix Super Markets, Inc, is the owner of Publix Super Markets store # 1634
lacated al 1265 Interstate Drive, Ste. 111, Cookeville, Tennessee 38501-4135,

The actions complained of in this complaint occurred in Putnam County, Tennessee.
Plaintiff avers that this court is properly vested with venue and jurisdiction.

Plaintiff, Katherine I. Lanning entered into Publix Super Markets situated at 1265
Interstate Drive in Cookeville, Tennessee on June 26, 2020 to shop for an upcoming 4th

of July barbecue.

na Pp

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 4 of 9 PagelD #: 7

 
9,

14,

—
rh

Plaintiff, with several items already in her cart, approached the produce department
coolers to gel orange juice and observed a store employee unloading a cart full of stock.
Plaintiff avers that the store employee moved the cart away allowing Plaintiff access to
the cooler and Plaintiff stepped toward the cooler

Plaintiff avers that as she stepped loward the cooler, she tripped over a box of stack in the
floor.

Plaintiff avers that she fell very suddenly on her knees and ankle causing severe pain,
Plaintiff avers that after falling, she lay sprawled out on the floor of the store with many
other customers gathering around which was humiliating.

Plaintiff avers that she was helped up by another customer and quickly realized that she
had severe pain in her right foot and ankle,

Plaintiff avers that she reported the incident to the manager, Wayne Bogle and a Publix
Customer Incident Report was generated and signed.

Plaintiff avers that she left the store without seeking medical attention, bul soon after
arriving home, she could not handle he pain and presented to her primary care provider
for evaluation and treatment.

Plaintitf avers that she underwent x-rays and was prescribed pain medication and was
confined to a wheel chair for a period of lime before graduating to a walker and cane.
Plaintiff avers that she has underwent physical therapy for the knee and foot injury.
PlaimtifY avers that the pain persists to this date

Plaintiff avers that she was forced to cancel a family trip due to the injuries she sustained.

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 5 of 9 PagelD #: 8

 
19. Plaintiff avers that she was unable to perform her daily living tasks for many weeks,
including laundry, cooking, cleaning, grocery shopping, gardening, canning and other
things.

20, Plaintuf avers that Defendant owed a duty to Plaintiff to exercise reasonable care with
regard to its customers and to remove or warn of dangerous conditions on the premises.

21, Plaintiff avers that Defendant breached that duty of care when one of its employees

carelessly left a box of stock in the floor and failed to warn of the box’s presence.

22 Plaintiff avers that she sustained injury to her knees and right foot and ankle as a result of
tripping over the box left by Defendant's employee.

23. Plaintiff avers that the Defendant knew about the dangerous condition as the Defendant's
employee is the individual who placed the item on the floor or should have known of the
same by exercise of reasonable dilivence.

24. Plaintiff avers that the injuries she sustained was caused by Defendant's negligence,

25, Based upon the foregoing, allegations, plaintiff is entitled to recover a judgment in the

amount of not to exceed one hundred thousand dallars ($100,000.00).

WHEREFORE, plaintiff demands the following:

A. That proper process issue and be served upon the Defendant, Publix Super Markets, I{nc.,
and that the defendant be required to appear and answer the Complaint within the ume
required by law;

B. That plaintiff be awarded a judgment against the defendant in the amount of one hundred
thousand dollars ($100,000.00),

C. That the costs of this action be awarded to plaintiff.

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 6 of 9 PagelD #: 9

 
D. That a jury of twelve persons be impaneled to try this cause.

E. Such further and other general relief to which plainuff may be enutled,

Respectfully submitted,

A | :
al er} De a A Sel
A, Nester P Parsley, Aare 05283 7
Brandon J. Cox, B 2046 ft
Attomey for Plaintiff
111 West Main Street

Smithville, TN 37166
(615) $97-§297

STATE OF TENNESSEE
COUNTY OF DEKALB

I, KATHERINE L. LANNING, after being first duly sworn according to law, do make oath that
the facts set forth in the foregoing COMPLAINT are true and correct to the best of my
knowledge. information and belief.

Witness my hand and seal this thepd “day of June, 2021.

  
 

ct
KATHERINE I. LANNING

SWORN TO and subscribed before me
this theg day of June, 2021.

  

TENNESSEE
NOTARY
PUBLIC

       

i,
My Commission —

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 7 of 9 PagelD #: 10

 
 

COST BOND

We, KATHERINE I. LANNING, as Principals, A. Vester Parsley, Jr and Brandon J, Cox, as
Surety, are held and firmly bound unto the Circuit Court for Purnam County, Tennessee, for the
payment of all costs awarded against the Plaintiffs. To that end, we bind ourselves, our heirs,
and executors, and administrators.

The Principal is commencing legal proceedings in the Circuit Court for DeKalb County,
Tennessee. If the Principal shall pay all costs which are adjudged against him, then this
obligation is void. If the Principal fails to pay then the Surety shall undertake to pay all costs
adjudged against the Principal. Mandated T.C.A. § 20-12-1001, ct seg.

-

KATHERINE |. LANNING, EEA a

f
‘
4 '

\ ea ”
oo ; \ i“
‘ th: \ Oh R tik Xs

A. VESTER PARSLEY, JR. SU ee

LE |
‘SB Léa
. Prey J. COX, SURETY

eS

/

a
u

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 8 of 9 PagelD #: 11

 
JUL 08 2021

Case 2:21-cv-00030 Document 1-1 Filed 07/26/21 Page 9 of 9 PagelD #: 12
